                       Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 1 of 8
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

             UNITED STATES OF AMERICA                                  )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                    ) (For Revocation of Probation or Supervised Release)

                Randy Charles Gwatney, Jr.
                                                                       )
                                                                       )
                                                                                                                       FILED
                                                                                                                 U S DISTRICT COURT
                                                                       ) Case No. 4:13-cr-72-DPM EASTERN DISTRICT ARKANSAS
                                                                       ) USM No. 27930-009                           NOV 19 2020
                                                                       )
                                                                       )
THE DEFENDANT:
r1'   admitted guilt to violation of condition(s)         Mand., Std. & Spec.            of the term of supervision.
•     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
1 (Mand.)                        Committing another crime, a Grade B Violation                                03/03/2020

2--3 (Mand. & Std. 3)            Using a controlled substance, a Grade C Violation                            11/19/2019

                                                                (continued)



       The defendant is sentenced as provided in pages 2 through _ _8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully p~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econorruc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 6420                                                  11/18/2020
                                                                                            Date of Imposition of Judgment
Defendant's Year of Birth:            1979

City and State of Defendant's Residence:                                                           SiJ(iure of Judge
Bee Branch, Arkansas
                                                                          D.P. Marshall Jr.                   United States District Judge
                                                                                                 Name and Title of Judge



                                                                                                          Date
                       Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 2 of 8
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                             Judgment-Page _   __,,,2_    of   ---=8__
DEFENDANT: Randy Charles Gwatney, Jr.
CASE NUMBER: 4:13-cr-72-DPM

                                                   ADDITIONAL VIOLATIONS

                                                                                                                          Violation
Violation Number                Nature of Violation                                                                      Concluded
4 (Std. 5)                      Failing to notify probation officer about a change in living arrangement,

                                           a Grade C Violation                                                           12/25/2019

5 (Spec. 1)                     Being discharged from The Other Side Ministry, a Grade C Violation                       11/14/2019
                       Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 3 of 8
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment

                                                                                             Judgment -   Page   -=3-   of   8
DEFENDANT: Randy Charles Gwatney, Jr.
CASE NUMBER: 4:13-cr-72-DPM


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
18 months.




     Ii!'   The court makes the following recommendations to the Bureau of Prisons:

1) that Gwatney participate in a residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Gwatney participate in educational and vocational programs during incarceration; and (continued)

     Ii!'   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D    at   _ _ _ _ _ _ _ _ D a.m.                      D p.m.     on
            D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                   to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                          UNITED STATES MARSHAL


                                                                           By---------------------
                                                                                DEPUTY UNITED STATES MARSHAL
                        Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 4 of 8
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 2A -   Imprisonment
                                                                                       Judgment-Page   _A.__ of   8
 DEFENDANT: Randy Charles Gwatney, Jr.
 CASE NUMBER: 4:13-cr-72-DPM

                                          ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) designation to FCI Forrest City or FCI Texarkana to facilitate family visitation.
                       Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 5 of 8
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                Judgment-Page      5     of      _8 __ _
DEFENDANT: Randy Charles Gwatney, Jr.
CASE NUMBER: 4:13-cr-72-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                    MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully po~ a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19) Case   4:13-cr-00072-DPM
                      Judgment                                 Document
                                in a Criminal Case for Revocations        91 Filed 11/19/20 Page 6 of 8
                      Sheet 5 - Criminal Monetary Penalties

                                                                                               Judgment - Page    _....c.6_   of - -8- -
DEFENDANT: Randy Charles Gwatney, Jr.
CASE NUMBER: 4:13-cr-72-DPM
                                       CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                   Assessment               Restitution                Fine                AVAA Assessment*             JVTA Assessment**
TOTALS         S 35.00                 $                         $                     $                            $



D The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                           Total Loss***                         Restitution Ordered             Priority or Percentaee




TOTALS                                          0.00
                                   $- - - - - - -  -
                                                                           s._ _ _ _ _ _o_._oo_


•     Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ __

•     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

•     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the        D fine          D restitution.
      D the interest requirement for the        D fine       D restitution is modified as follows:


• Amy\ Vicky: :111d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for victims ofTraffickin_g A.ct of2015, Pub. L. No. 114-22.
••• Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A ofTitle 18 for offenses committed
on or after September 13, I994, but before Aprir23, 1996.
                        Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 7 of 8
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet SA - Criminal Monetary Penalties
                                                                                    Judgment-Page   __7 _   of   8
 DEFENDANT: Randy Charles Gwatney, Jr.
 CASE NUMBER: 4:13-cr-72-DPM

                   ADDITIONAL TERMS FOR CRIMINAL MONETARY PENAL TIES
1) The Court reimposes the $35 Gwatney that still owes toward his $100 special assessment.
                    Case 4:13-cr-00072-DPM Document 91 Filed 11/19/20 Page 8 of 8
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 6 - Schedule of Payments

                                                                                                      Judgment -   Page . _   a.   of   8
 DEFENDANT: Randy Charles Gwatney, Jr.
 CASE NUMBER:4:13-cr-72-DPM


                                                     SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ~    Lump sum payment of$            35.00
                                          - - - - - - - due immediately, balance due

          D      not later than  _ _ _ _ _ _ _ _ _ _ , or
          liZf   in accordance with D C, D D, D E, or                        liZI   F below); or

B    D Payment to begin immediately (may be combined with                  D C,          D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence               _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence               _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    D Payment during the term of supervised release will commence within       _ _ _ _ (e.g., 30 or 60 days) after release
          from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F    ~    Special instructions regarding the payment of criminal monetary penalties:
       During imprisonment, Gwatney must pay 50 percent per month of all funds available to him. After release, he
       must pay 10 percent of his gross monthly income. Gwatney must make payments until the remainder of his
       special assessment is paid in full.



Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal mone~ ~nalties is due during the period of imprisonment. All criminal monetary penalties,. except those payments made
through the Federaf Bureau of Prisons' Iriinate Financial Responsibility Program, are made to the clerk 01 the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                      Joint and Several           Corresponding Payee,
     (including defendant number)                           Total Amount                        Amount                     if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitutio!l 1>_rincipal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
